Order entered January 12, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-01221-CV

            JOHN E. DEATON AND DEATON LAW FIRM, L.L.C., Appellants

                                                V.

   BARRY JOHNSON, STEVEN M. JOHNSON AND LAW OFFICES OF STEVEN M.
                         JOHNSON, Appellees

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-01668-A

                                            ORDER
       The Court has before it the January 6, 2017 motion to substitute counsel and the January

9, 2017 unopposed motion to extend time to file brief and correct oral argument request, filed by

the Law Offices of Steven M. Johnson, P.C. and Steven M. Johnson. We note that the motion to

substitute counsel does not contain a certificate of conference as required by rule 10.1(a)(5)

although the motion to extend time does contain a certificate of conference. Counsel is reminded

that rule 10.1 requires all motions, except those for rehearing or rehearing en banc, to contain or

be accompanied by a certificate stating the filing party conferred or made a reasonable attempt to

confer with all other parties about the merits of the motion. See TEX. R. APP. P. 10.1(a)(5).
       We GRANT the January 6, 2017 motion to substitute counsel.               The Clerk is

DIRECTED to REMOVE Jennifer M. Andrews and the law firm of Naman Howell Smith &

Lee, PLLC as appellate counsel. Ernest A. Young is now counsel of record for the Law Offices

of Steven M. Johnson, P.C. and Steven M. Johnson. All future correspondence shall be sent to

Ernest A. Young, 3208 Fox Terrace Dr., Apex, NC 27502.

       We GRANT the January 9, 2017 motion to extend time to file the brief and ORDER the

January 9 brief filed as of the date of this order. We further note that appellees for the Law

Offices of Steven M. Johnson, P.C. and Steven M. Johnson do not request oral argument but also

do not oppose appellants’ request for oral argument.

                                                       /s/   CRAIG STODDART
                                                             JUSTICE